Case 17-00495-TLM         Doc 170     Filed 12/10/18 Entered 12/10/18 13:10:29             Desc Main
                                     Document      Page 1 of 3


 Noah G. Hillen, ISB No. 7690
 CHAPTER 7 BANKRUPTCY TRUSTEE
 P.O. Box 6538
 Boise, Idaho 83707
 Telephone (208) 297-5774
 Facsimile (208) 297-5224
 ngh@hillenlaw.com

                           UNITED STATES BANKRUPTCY COURT


                                       DISTRICT OF IDAHO

 In Re:
                                                       Case No. 17-00495-TLM
 KA INVESTMENTS, INC.
                                                       Chapter 7

                        Debtor(s)


                            OBJECTION TO CLAIM AND NOTICE

          TO:   Monte and Brenda Bell
                24886 Greyhawk Drive
                Middleton, ID 83644

                                              NOTICE

 YOU ARE HEREBY NOTIFIED that the Trustee of the above estate has objected to the
 allowance of your Claim No. 29, filed on August 23, 2017 in this bankruptcy case.

 Your claim may be reduced, modified, or eliminated. You should read these papers
 carefully and discuss them with your attorney, if you have one.

 YOU ARE FURTHER NOTIFIED that if you do not want the Court to eliminate or change
 your claim, and you wish to contest the Trustee’s objection to your claim, a written reply to the
 objection, explaining your position, must be filed in duplicate within thirty (30) days from the
 date this objection is mailed. File the original (1) with the Clerk of the Bankruptcy Court,
 Federal Building, 550 West Fort Street, Boise, ID 83724; and (2) a copy with the Trustee. If you
 mail your response to the court for filing, you must mail it early enough so that the Court will
 receive it on or before the end of the thirty-day period.

 YOU ARE FURTHER NOTIFIED that if the objection is a matter which can be corrected by
 filing an amended claim, you may do so prior to the expiration of the thirty (30) day period.
 Failure to file a written reply will result in the Trustee requesting that the Court enter an order
 disallowing the claim to the extent objected to. If you or your attorney do not take these steps,


 OBJECTION TO CLAIM AND NOTICE - 1
Case 17-00495-TLM         Doc 170    Filed 12/10/18 Entered 12/10/18 13:10:29           Desc Main
                                    Document      Page 2 of 3


 the Court may decide that you do not oppose the objection to your claim and may grant the
 Trustee’s request.

                                          OBJECTION
        Trustee’s objection is made on the following grounds:

        1.      Claimants filed one claims in this case, Claim No. 29, in the amount of

 $107,833.86.

        First Objection

        2.      Claimants received distributions from Debtor totaling $100,000 in the 90 days

 prior to the Petition Date. Trustee has demanded payment of $100,000 from Claimants pursuant

 to 11 U.S.C. § 547 to recover a preferential transfer. 11 U.S.C § 502(d) provides in relevant part

 that the Court shall disallow any claim of any entity that is a transferee of a transfer avoidable

 under § 547 of the Bankruptcy Code, unless such entity has paid the amount. To date, the

 $100,000 has not been turned over to the bankruptcy estate. Accordingly, claims 29 should be

 disallowed.

        Second Alternative Objection

        3.      Accounting analysis provided by Accountant to Trustee indicates that Claimant

 deposited $172,000 initially with the Debtor and received a $100,000 disbursement from the

 Debtor. Documentation attached to Claim includes fictitious gains on the claimed amount owed.

 Should the first objection not be sustained, in the alternative, Trustee requests that Claim be

 allowed in the reduced amount of $72,000.



 Date: December 10, 2018                             /s/ Noah G. Hillen_____
                                                     Chapter 7 Trustee




 OBJECTION TO CLAIM AND NOTICE - 2
Case 17-00495-TLM        Doc 170     Filed 12/10/18 Entered 12/10/18 13:10:29             Desc Main
                                    Document      Page 3 of 3


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this date as indicated below, I electronically filed the foregoing
 Objection to Claim and Notice with the Clerk of the Court using the CM/ECF system which sent
 a Notice of Electronic Filing to the individuals so noted below. I further certify that, on the same
 date, I have mailed by United States Postal Service the foregoing document to the following non-
 EM/ECF Registered Participant(s) either listed below or on an attached list.

 *Electronic Notification:

 US Trustee ustp.region18.bs.ecf@usdoj.gov
 Pro Se dbc@dbclarklaw.com

 Served by U.S. MAIL :

 Monte and Brenda Bell
 24886 Greyhawk Drive
 Middleton, ID 83644




                                                      /s/ Noah G. Hillen
                                                      Date: December 10, 2018




 OBJECTION TO CLAIM AND NOTICE - 3
